                                                                            DISTRICT OF OREGON
                                                                                 FILED
                                                                                March 18, 2020
                                                                          Clerk, U.S. Bankruptcy Court

 1
 2       Below is an opinion of the court.

 3
 4
 5
 6
 7                                                       _______________________________________
                                                                   PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 8
 9
10                               UNITED STATES BANKRUPTCY COURT
11                                  FOR THE DISTRICT OF OREGON
12   In Re:                                         )    Bankruptcy Case
                                                    )    No. 16-33185-pcm7
13   PETER SZANTO                                   )
                                                    )
14                                Debtor.           )
                                                    )
15   UNITED STATES TRUSTEE,                         )    Adversary No. 18-3022-pcm
                                                    )
16                                Plaintiff,        )
          v.                                        )
17                                                  )    MEMORANDUM OPINION1
     PETER SZANTO,                                  )
18                                                  )
                                  Defendant.        )
19
          The United States Trustee (Plaintiff or the UST) filed a complaint
20
     to deny Peter Szanto (Debtor) a discharge under 11 U.S.C. § 727.2                       18-
21
     3022-pcm, Doc. 1.       For the reasons set forth below, Debtor will be denied
22
     a discharge.
23
24        1
               This disposition is specific to this case and is not intended
25   for publication or to have a controlling effect on other cases. It may,
     however, be cited for whatever persuasive value it may have.
26
          2
               Unless otherwise noted, all references to chapters, sections
     and rules are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., and to
     the Federal Rules of Bankruptcy Procedure, Rules 1001, et seq.

     Page 1 - MEMORANDUM OPINION


                           Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1                                 Procedural Background
 2         Plaintiff commenced this adversary proceeding approximately two
 3   years ago, in early March of 2018.      Adv. P. 18-3022-pcm, Doc. 1 (the
 4   Complaint).   Debtor filed a document in response to the Complaint that,
 5   among other things, included allegations against additional individuals.
 6   Adv. P. 18-3022-pcm, Doc. 32.     Because of certain irregularities with
 7   that document, the Court entered an order, Adv. P. 18-3022-pcm, Doc. 41,
 8   in which, among other things, it told Debtor that if he wanted to join
 9   additional defendants, “he must do so in accordance with the requirements
10   of the Fed. R. Civ. P. regarding joinder, rather than merely including
11   allegations against third parties and serving his answer on said
12   parties.”   Id. at p. 3.
13         Debtor eventually filed a document captioned First Amended 1)
14   Statement of Unwillingness to Consent to Entry of Final Orders 2) Demand
15   for Jury Trial 3) Affirmative Defenses 4) Admissions 4) [sic] General and
16   Specific Denials 5) Answer 6) Counterclaim (the Answer).         Adv. P. 18-
17   3022-pcm, Doc. 53.   Debtor purported to assert four counterclaims against
18   Plaintiff, Nicholas Henderson and Marissa Henderson in the Answer.        On
19   the same day he filed the Answer, Debtor filed a Notice of Joinder (the
20   Notice), in which he purported to join the Nicholas Henderson and Marissa
21   Henderson as indispensable parties.      Adv. P. 18-3022-pcm, Doc. 54.    The
22   Court entered an Order Re Notice of Joinder, Adv. P. 18-3022-pcm, Doc.
23   56.   In that order, the Court found that (1) filing a mere notice of
24   joinder was insufficient, (2) if the Notice was deemed a motion, it was
25   untimely and (3) if the Notice was deemed a timely motion, it would be
26   denied in its merits.   Id.




     Page 2 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1          A few months later, I issued a letter ruling that addressed a motion
 2   filed by Plaintiff to dismiss the counterclaims asserted against the UST,
 3   and Debtor’s demand for a jury trial and statement in the Answer that he
 4   did not consent to entry of final judgment.            Adv. P. 18-3022-pcm, Doc.
 5   139.    I concluded that the Court lacked subject matter jurisdiction over
 6   the counterclaims against Plaintiff based on sovereign immunity, there is
 7   no right to a jury trial in a § 727 action, and Debtor’s refusal to
 8   consent was irrelevant because the Court has jurisdiction and
 9   Constitutional authority to enter final judgment in this adversary
10   proceeding.    Id.   Thereafter, the Court entered an order (1) dismissing
11   Debtor’s counterclaims against Plaintiff, (2) striking the jury demand
12   and (3) stating that it “has the jurisdiction and Constitutional
13   authority to enter final judgment in this matter.”              Adv. P. 18-3022-pcm,
14   Doc. 140.
15          On January 21, 2020, I held a final pretrial conference (the Final
16   PTC) at which I ruled on various pretrial motions filed by the parties.
17   An audio recording of the Final PTC appears on the adversary proceeding
18   docket as docket numbers 274 and 275.         See also Adv. P. 18-3022-pcm, Doc.
19   276 (Order Regarding Pretrial Motions).            Debtor failed to appear at the
20   Final PTC.    On January 28, 2020, Debtor filed a motion to stay the trial
21   on the basis that the Court never provided him with notice of the Final
22   PTC.    Adv. P. 18-3022-pcm, Doc. 280.       That contention is demonstrably
23   false, for the reasons stated in the Court’s order dated January 29,
24   2020.    See Adv. P. 18-3022-pcm, Doc. 282.
25          At the time the trial in this adversary proceeding commenced, the
26   only claims remaining to be tried were Plaintiff’s claims to deny Debtor




     Page 3 - MEMORANDUM OPINION


                          Case 18-03022-pcm   Doc 288    Filed 03/18/20
 1   a discharge under § 727.   Although the Complaint asserts eleven claims
 2   for relief, Plaintiff stated in its trial brief that it would pursue only
 3   six (its second, fourth, fifth, sixth, tenth and eleventh claims for
 4   relief).   See Adv. P. 18-3022-pcm, Doc. 250, p. 1, n. 1.         For the reasons
 5   explained below, I find that Plaintiff has met its burden of proof on
 6   each claim for relief upon which it relies.
 7        There are numerous grounds to deny Debtor a discharge in addition to
 8   those I address below.   To the extent I do not discuss conduct relied on
 9   by Plaintiff at trial, that does not mean that the UST failed to meet its
10   burden of showing that Debtor’s discharge should be denied based on that
11   conduct.   Debtor is a vexatious litigant and his conduct in the main
12   bankruptcy case and numerous adversary proceedings, including this one,
13   has put an immense burden on judicial and other public resources.
14   Considerations of judicial economy prevent me from making detailed
15   findings on every factual basis established by Plaintiff for denying
16   Debtor’s discharge.
17                                         Analysis
18        Section 727 is construed liberally in favor of a debtor and strictly
19   against the party objecting to discharge.         In re Beauchamp, 236 B.R. 727,
20   730 (9th Cir. BAP 1999).   The burden is on the plaintiff to show, by a
21   preponderance of the evidence, that the requirements of § 727 are met.
22   Id.; Fed. R. Bankr. P. 4005.    Section 727’s purpose is to make the
23   privilege of discharge dependent on a true presentation of the debtor’s
24   financial affairs.    In re Cox, 41 F.3d 1294, 1296 (9th Cir. 1994).
25   “While the burden of persuasion rests at all times on the [plaintiff]
26   objecting to the discharge, it is axiomatic that the debtor cannot




     Page 4 - MEMORANDUM OPINION


                       Case 18-03022-pcm    Doc 288   Filed 03/18/20
 1   prevail if he fails to offer credible evidence after the [plaintiff]
 2   makes a prima facie case.”     In re Devers, 759 F.2d 751, 754 (9th Cir.
 3   1985).    See also In re Hansen, 368 B.R. 868, 876 (9th Cir. BAP 2007)(a
 4   debtor’s failure to offer a satisfactory explanation is a sufficient
 5   ground for denial of discharge); 2 Barry Russell, BANKRUPTCY EVIDENCE
 6   MANUAL § 301.2 (2018)(“The failure of a party to provide evidence
 7   peculiarly available to that party supports the inference that the truth
 8   would be damaging to that party.”).
 9   I.   Section 727(a)(2)(B)3 - Plaintiff’s Second Claim for Relief
10         To deny a debtor a discharge under section 727(a)(2)(B), the
11   plaintiff must show that:
12         (1) debtor transferred or concealed property;
13         (2) the property was property of the estate;
14         (3) the transfer or concealment occurred after the petition was
15   filed; and
16         (4) debtor acted with the intent to hinder, delay or defraud a
17   creditor or an officer of the estate.
18   Devers, 759 F.2d at 753-54.     The intent to hinder, delay or defraud must
19
20
           3
             Section 727(a)(2)(B) provides that the Court shall grant a
21   discharge unless:
22         (2) the debtor, with intent to hinder, delay, or defraud a creditor
           or an officer of the estate charged with custody of property under
23         this title, has transferred, removed, destroyed, mutilated, or
24         concealed, or has permitted to be transferred, removed, destroyed,
           mutilated, or concealed—
25
                * * * * *
26
                (B) property of the estate, after the date of the filing of the
                petition[.]


     Page 5 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   be actual, as opposed to constructive, intent.          However, intent may be
 2   inferred from the actions of the debtor and the surrounding
 3   circumstances.   In re Woodfield, 978 F.2d 516, 518 (9th Cir. 1992);
 4   Devers, 759 F.2d at 753-54.
 5        Plaintiff argues that Debtor’s discharge should be denied under
 6   § 727(a)(2)(B) because Debtor (1) failed to disclose multiple financial
 7   accounts in his original bankruptcy schedules and statement of financial
 8   affairs (SOFA) and (2) created a new, undisclosed limited liability
 9   corporation (LLC) postpetition and secretly transferred estate assets to
10   that LLC.   Debtor’s discharge will be denied on both grounds.
11        A.   Undisclosed Bank Accounts
12        Debtor filed a voluntary chapter 11 petition on August 16, 2016.
13   Case No. 16-33185-pcm7, Doc. 2.       He filed his bankruptcy schedules and
14   SOFA a couple of weeks later, on August 30, 2016.           Exhibit 1.4   Debtor’s
15   original schedules disclosed two Union Bank accounts that he used as his
16   chapter 11 debtor in possession (DIP) accounts and an E*Trade account.
17   Id. at p. 7.5
18        On September 20, 2017, the United States Department of Justice’s Tax
19   Division filed a Motion to Convert or Appoint a Trustee (the Motion to
20   Convert).   Case No. 16-33185-pcm7, Doc. 185.         On December 5, 2017, I
21   entered an order converting this case to chapter 7 (the Conversion Order)
22   based, in part, on Debtor’s failure to disclose estate assets.            Exhibit
23   9.
24
25
          4
               All references to an exhibit are to documents offered and
26   admitted into evidence at trial.
          5
               Debtor’s DIP accounts with Union Bank ended in 2572 and 2580.
     Exhibit 26, p 25.

     Page 6 - MEMORANDUM OPINION


                       Case 18-03022-pcm    Doc 288   Filed 03/18/20
 1        In the conversion proceeding, I found that Debtor failed to disclose
 2   numerous financial accounts, including the following:
 3        1.    Bank of America Account Ending in 2779.         Exhibit 26, p. 20.     See
 4        also Exhibit 2, p. 1.     The balance in this account on the petition
 5        date was approximately $1,300. Id. at pp. 1-3.
 6        2.    Ford Interest Advantage Account Ending in 3843.         Exhibit 26, p.
 7        22.    See also Exhibit 2, p. 11.       The balance in this account on the
 8        petition date was approximately $66,000. Id.
 9        3.    HSBC Account Ending in 7256.       Exhibit 26, p. 24.   See also
10        Exhibit 2, p. 13.     The balance in this account on the petition date
11        was approximately $326,000.       Id.
12        4.    Union Bank Account Ending in 8286.       Exhibit 26, p. 25.     See also
13        Exhibit 2, p. 23.    The balance in this account on the petition date
14        was approximately $102,000. Id.6
15        5.    Cathay Bank Account Ending in 7244.        Exhibit 26, p. 25.    See
16        also Exhibit 2, p. 9.     The balance in this account on the petition
17        date was approximately $166.       Id.
18   (The Undisclosed Accounts).7    Debtor’s failure to list the Undisclosed
19   Accounts in his bankruptcy schedules amounts to concealment within the
20   meaning of § 727(a)(2)(B).
21        My finding in the conversion proceeding that Debtor concealed the
22
          6
               In the conversion proceeding, I found that the Union Bank
23
     account ending in 8286 had approximately $50,000 on the petition date.
24   That appears to have been an error. Instead, it appears from Exhibit 2
     that the correct balance on the petition date was over $100,000.
25        7
               In the conversion proceeding, I found that Debtor failed to
26   disclose at least seven additional accounts. See Exhibit 26, pp. 20-25.
     For simplicity’s sake, I have omitted from this discussion accounts for
     which the balance on the petition date is not clear from the record and
     those that had a balance of less than $100 on the petition date.

     Page 7 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   Undisclosed Accounts, and other findings that I will discuss below, apply
 2   in this adversary proceeding by virtue of the doctrine of collateral
 3   estoppel, also known as issue preclusion.8        Issue preclusion forecloses
 4   relitigation of an issue if (1) the issue is identical to the one raised
 5   in the prior litigation; (2) the issue was actually litigated in the
 6   prior litigation; and (3) the determination of the issue in the prior
 7   litigation was a critical and necessary part of the judgment in the
 8   earlier action.    Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th
 9   Cir. 1992).
10        The Undisclosed Accounts were property of the estate.        With certain
11   exceptions not applicable here, property of the estate is comprised of
12   “all legal or equitable interests” a debtor has in property as of the
13   petition date.    § 541(a)(1).   Property of the estate also includes:
14        All interests of the debtor and the debtor’s spouse in community
          property as of the commencement of the case that is-
15
                (A) Under the sole, equal, or joint management and control of
16              the debtor; or
17              (B) liable for an allowable claim against the debtor, or for
                both an allowable claim against the debtor and an allowable
18              claim against the debtor’s spouse, to the extent that such
                interest is so liable.
19
20   § 541(a)(2).   The Ford Interest Advantage Account Ending in 3843 is a
21   joint account owned by Debtor and his wife.         Debtor’s is the only name
22   listed on the statements for the other Undisclosed Accounts.        See Exhibit
23   2.   I previously found in the conversion proceeding that Debtor was
24
25        8
               In any event, at trial, Plaintiff provided independent evidence
26   of the Undisclosed Accounts discussed in this opinion. That evidence is
     compiled in Exhibit 2. In addition, Debtor admitted at his deposition in
     this matter that each of the Undisclosed Accounts was open on the
     petition date. See Exhibit 27, pp. 8-15.

     Page 8 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   required, but failed, to disclose the Undisclosed Accounts in his
 2   bankruptcy schedules because he because had a legal or equitable interest
 3   in each.   I reaffirm that finding here.
 4        Debtor concealed the Undisclosed Accounts after the petition date by
 5   failing to list them in his bankruptcy schedules and the monthly
 6   operating reports that he filed during his chapter 11 case.        See Case No.
 7   16-33185-pcm7, Docs. 33, 42, 49, 63, 64, 72, 82, 98, 107, 124, 134, 165,
 8   197, 224, 277 (chapter 11 monthly operating reports signed by Debtor
 9   under penalty of perjury).
10        Finally, I find that Debtor acted with the intent to hinder, delay
11   and defraud his creditors when he concealed the Undisclosed Accounts.          In
12   the conversion proceeding, I found that Debtor’s misconduct in his
13   chapter 11 case, specifically including concealment of the Undisclosed
14   Accounts, was not the result of a long series of innocent mistakes, as
15   Debtor continues to maintain.    Instead, it was attributable to “a
16   deliberate and concerted effort to withhold information” from his
17   creditors and the UST.   Exhibit 26, pp. 29-30.        I reaffirm that finding
18   here.   The number of financial accounts concealed by Debtor and the
19   amount of money involved “eliminate[s] any possible finding of mere
20   negligence that could vitiate the inference of intent.”          Devers, 759
21   F.2d at 754.   Debtor’s intent to hinder, delay and defraud his creditors
22   is also demonstrated by the fact that he has litigated, in this court and
23   others, virtually every third-party subpoena issued by parties in
24   interest seeking to obtain information about Debtor’s finances in general
25   and the Undisclosed Accounts in particular.        Debtor’s vigorous efforts to
26   prevent the disclosure of information about his finances evidences an




     Page 9 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   intent to hinder, delay and defraud within the meaning of § 727(a)(2)(B).
 2         Debtor offered conflicting testimony at trial about the Undisclosed
 3   Accounts.   He testified at one point that the Undisclosed Accounts are
 4   community property.   However, he also testified that, although his name
 5   appears on each of the Undisclosed Accounts, he had no interest in those
 6   accounts on the petition date because they were, in fact, his wife’s
 7   accounts.   According to Debtor, a California state court had assigned
 8   them to his wife as some type of preliminary division of assets in an
 9   ongoing dissolution of marriage proceeding.        Finally, Debtor also
10   testified that his name appears on the accounts only because his wife
11   designated him a “pay on death beneficiary” of the accounts.       There are a
12   multitude of problems with Debtor’s arguments.
13         As a threshold matter, Debtor’s arguments that the Undisclosed
14   Accounts are (1) community property and (2) his wife’s separate property
15   can not be reconciled.   Moreover, Debtor’s testimony that the Undisclosed
16   Accounts are community property is contrary to a sworn statement Debtor
17   made at the inception of this case that he and his wife have never “had
18   joint/community/shared or combined property of any type[.]” Exhibit 1, p.
19   24.   In any event, § 541 directs that community property is property of
20   the bankruptcy estate.   Debtor provided no evidence, other than his own
21   testimony, which I do not find credible, that the California state court
22   had assigned to his wife an ownership interest in the Undisclosed
23   Accounts as of the petition date.9     The bottom line is that, even if I
24
           9
25             Debtor offered one exhibit at trial. Exhibit A purports to be
     a docket sheet for a dissolution of marriage proceeding in California
26   state court that remains open. Debtor did not provide this Court with
     any underlying case documents to support his contention that the
     California state court had assigned the Undisclosed Accounts to his wife
                                                                (continued...)

     Page 10 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   accept as true Debtor’s testimony about the Undisclosed Accounts, which I
 2   do not, those accounts were property of the estate because Debtor had
 3   either a legal or equitable interest in the Undisclosed Accounts on the
 4   petition date.
 5          B.     Postpetition Creation of New LLC and Transfer of Funds
 6          Debtor formed a new business entity, the Peter Szanto LLC (the LLC),
 7   in August of 2017, approximately one year after he filed his chapter 11
 8   petition.       Exhibit 15; Exhibit 26, p. 26 (making same finding in
 9   conversion proceeding).         The LLC was property of Debtor’s bankruptcy
10   estate.       § 1115(a)(1) (property of the estate in a chapter 11 case
11   includes property debtor acquires after the petition date but before the
12   case is closed, dismissed or converted).
13          Soon after he formed the LLC, Debtor opened an E*Trade account
14   ending in 5272 in the name of the LLC (the LLC E*Trade Account) and
15   transferred estate funds to the LLC.          Exhibit 6; Exhibit 26, p. 26
16   (making same finding in conversion proceeding).              From late September to
17   mid-October of 2017, Debtor transferred approximately $367,000 in estate
18   assets from one of his debtor in possession accounts to the LLC E*Trade
19   Account.       Exhibits 5, 6.   Debtor did not report the formation of the LLC
20   in his August monthly operating report.             Case No. 16-33185-pcm7, Doc.
21   197.       He also failed to report any of the transfers in his September and
22   October 2017 monthly operating reports.             Case No. 16-33185-pcm7, Docs.
23   224 and 277.
24
25          9
           (...continued)
26   on the petition date. Debtor testified at trial that the state court
     would not allow him to have any case documents until the dissolution case
     is concluded, even though he is a party to that case. Debtor’s
     contention defies belief.

     Page 11 - MEMORANDUM OPINION


                           Case 18-03022-pcm   Doc 288    Filed 03/18/20
 1        I find that Debtor acted with the intent to hinder, delay or defraud
 2   his creditors when he secretly created the LLC and then made undisclosed
 3   transfers of estate property to it.      In the conversion proceeding, I
 4   found that Debtor’s misconduct in his chapter 11 case, specifically
 5   including creating the LLC and making transfers of estate property to it,
 6   was not the result of a long series of innocent mistakes, as Debtor
 7   continues to maintain.   Instead, it was attributable to “a deliberate and
 8   concerted effort to withhold information” from his creditors and the UST.
 9   Exhibit 26, p. 29-30.    I reaffirm that finding here.
10        “Certain ‘badges of fraud’ strongly suggest that a transaction’s
11   purpose is to defraud creditors unless some other convincing explanation
12   appears.”   Woodfield, 978 F.2d at 518. Badges of fraud include a close
13   relationship between the debtor and the transferee, and a transfer in
14   anticipation of a lawsuit.    Id.
15        There is a close relationship between Debtor and the LLC.       He formed
16   the LLC and is the only member listed on the formation documents.
17   Exhibit 15.   Mr. Arnot, the former Chapter 7 trustee (Mr. Arnot or the
18   Trustee) testified that Debtor is the only member of the LLC.10
19        The timing of the creation of the LLC is also suspicious.       In April
20   of 2017, the Court entered an order granting the IRS’s motion pursuant to
21   Rule 2004 to require Debtor to produce all statements for any financial
22   account in which he had an interest.11     Exhibit 26, p. 27.    Debtor did
23
          10
24             Mr. Arnot resigned as the chapter 7 trustee of this case on
     March 26, 2019. Candace Amborn serves as the current chapter 7 trustee.
25        11
               Rule 2004 provides, in pertinent part, that the court may order
26   the examination of the debtor relating “to the acts, conduct, or property
     or to the liabilities and financial condition of the debtor, or to any
     matter which may affect the administration of the debtor’s estate, or to
                                                                (continued...)

     Page 12 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   not produce any statements for the Undisclosed Accounts in response to
 2   the Court’s Rule 2004 Order.    Id.   It is likely that Debtor formed the
 3   LLC in response to investigations into his finances undertaken by the IRS
 4   and as an integral part of his plan to hide assets from his creditors.
 5   Moreover, the timing suggests that Debtor transferred estate funds to the
 6   LLC’s E*Trade Account in reaction to the IRS’s filing of the Motion to
 7   Convert on September 20, 2017.    Case No. 16-33185-pcm7, Doc. 185.        Debtor
 8   commenced the transfers just a few days later.
 9        Debtor has not offered any convincing explanation for the creation
10   of, or transfers to, the LLC.    Debtor claims that he formed the LLC
11   because the Court and the IRS instructed him to do so.           I made no such
12   instruction, and Debtor has never provided any detail or evidence to
13   substantiate his contention.    Debtor stated at trial that he intended to
14   disclose the transfers of estate funds to the LLC’s E*Trade Account, but
15   was waiting until all assets of the estate had been transferred to make
16   the disclosure.   Debtor’s explanations simply are not credible.         Debtor
17   was using the LLC in an attempt to hinder, delay and defraud his
18   creditors.
19        For the reasons set forth above, Debtor will be denied a discharge
20   under § 727(a)(2)(B).
21   II. Section 727(a)(4)(A)12 - Plaintiff’s Fourth, Fifth and Sixth Claims
     for Relief
22
23        To deny a debtor a discharge under § 727(a)(4)(A), the plaintiff
24
          11
25         (...continued)
     the debtor’s right to a discharge.”
26
          12
               Section 727(a)(4)(A) provides that the court shall grant a
     debtor a discharge unless “the debtor knowingly and fraudulently, in or
     in connection with the case made a false oath or account[.]”

     Page 13 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   must show that “(1) the debtor made a false oath in connection with the
 2   case; (2) the oath related to a material fact; (3) the oath was made
 3   knowingly; and (4) the oath was made fraudulently.”               In re Roberts, 331
 4   B.R. 876, 882 (9th Cir. BAP 2005).
 5        “A false oath may involve a false statement or omission in the
 6   debtor's schedules.”    In re Wills, 243 B.R. 58, 62 (9th Cir. BAP 1999).
 7   A statement in a monthly operating report also constitutes a statement
 8   under oath for purposes of § 727(a)(4)(A), In re McKinney, 2012 Bankr.
 9   LEXIS 1704, *12 (Bankr. S.D. Ga. March 5, 2012), as does a debtor’s sworn
10   statement made at a Rule 341 meeting.       In re Korte, 262 B.R. 464, 474
11   (8th Cir. BAP 2001).
12        A statement is material if it “bears a relationship to the debtor's
13   business transactions or estate, or concerns the discovery of assets,
14   business dealings, or the existence and disposition of the debtor's
15   property.”    Wills, 243 B.R. at 62 (citing In re Chalik, 748 F.2d 616, 618
16   (11th Cir. 1984)).    “A false statement or omission may be material even
17   if it does not cause direct financial prejudice to creditors.”              Wills,
18   243 B.R. at 63.
19        Fraudulent intent must be actual, not constructive, In re Jones, 175
20   B.R. 994, 1002 (Bankr. E.D. Ark. 1994), but “is usually proven by
21   circumstantial evidence or by inferences drawn from the debtor's
22   conduct.”    In re Retz, 606 F.3d 1189, 1199 (9th Cir. 2010).
23        A.   Plaintiff’s Fourth Claim for Relief
24        Plaintiff alleges that Debtor should be denied a discharge under
25   § 727(a)(4)(A) because he knowingly and fraudulently made false oaths in
26   his bankruptcy schedules and SOFA relating to the Undisclosed Accounts




     Page 14 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   and a closely held business entity, the Yankee Trust Corporation.               I
 2   agree.
 3               1.   The Undisclosed Accounts
 4          Debtor made a false oath relating to a material fact when he failed
 5   to list the Undisclosed Accounts on Schedule A/B of his bankruptcy
 6   schedules.13     See Exhibit 1, p. 7.     As I discussed above, Debtor
 7   concealed the Undisclosed Accounts as part of a comprehensive scheme to
 8   withhold assets and information about those assets from his creditors and
 9   the UST.    The omission of multiple financial accounts having material
10   assets suggests that Debtor did not simply forget to include those
11   accounts in his bankruptcy schedules.         Debtor acted knowingly and
12   fraudulently when he failed to list the Undisclosed Accounts on Schedule
13   A/B.
14               2.   The Yankee Trust Corporation
15          Debtor formed the Yankee Trust Corporation (the YTC) in 2014 and was
16   its registered agent and a director.         Exhibit 26, p. 19.        He was also a
17   30 percent% owner at the time of formation.           Exhibit 24, pp. 116-17.
18   Although Debtor claims that he transferred his ownership interest in the
19   YTC to his family effective January 1, 2015, he remained a director on
20   the date he filed his bankruptcy petition.14          Id. at p. 145.       Debtor
21   testified that he formed the YTC to benefit his family and understands it
22   to be a testamentary device under Massachusetts law.                As such, Debtor
23
            13
24             Schedule A/B is the bankruptcy document on which a debtor must
     disclose all property in which the debtor has a legal or equitable
25   interest.
            14
26             Debtor also admitted under oath at the hearing on the Motion to
     Convert that, in January of 2016, he transferred $39,000 to the YTC and
     failed to disclose that transfer in his bankruptcy schedules. See
     Exhibit 25, pp. 10-11.

     Page 15 - MEMORANDUM OPINION


                          Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   testified that there was always the possibility that the YTC could revert
 2   back to him.
 3         Mr. Arnot testified that, despite Debtor’s claim that he no longer
 4   had an ownership interest in the YTC on the petition date, Debtor made
 5   extensive use of YTC assets after he allegedly divested himself of an
 6   ownership interest, including during his chapter 11 case.             Plaintiff’s
 7   documentary evidence supports Mr. Arnot’s testimony.              See Exhibit 20.
 8   For example, in March of 2017, Debtor signed a check using approximately
 9   $7,937 of YTC funds to pay his mortgage.         Exhibit 20, p. 58.      In 2017,
10   Debtor made multiple cash withdrawals from one of YTC’s account.             See
11   Exhibit 20, pp. 58, 60, 63, 66, 69.       Debtor also used a YTC credit card
12   to pay for personal expenses, such as his homeowner’s insurance.             See,
13   e.g., Exhibit 20, p. 55.    The address listed on YTC’s credit card
14   statement is Debtor’s residence.
15         Debtor made multiple, material false oaths concerning the YTC in his
16   bankruptcy schedules and SOFA.     First, Debtor was at least a director of
17   the YTC on the petition date.     He was required, but failed, to report
18   that interest in response to question 27 on the SOFA.             See Exhibit 1, p.
19   44.   Given Debtor’s extensive use of YTC assets, I do not believe that he
20   in fact transferred his ownership interest in the YTC to his family in
21   January of 2015.   Thus, he made a false oath by failing to report that
22   ownership interest on Schedule A/B in response to question 19.             See
23   Exhibit 1, p. 7.   However, even if Debtor really did transfer his
24   ownership interest in the YTC to his family, which I do not believe, he
25   made a false oath when he failed to disclose that transfer in response to
26   question 13 of the SOFA.    See Exhibit 1, p. 39.        Finally, Debtor




     Page 16 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   testified he believed that the YTC is a testamentary device under
 2   Massachusetts law that gives rise to a reversionary interest.         If Debtor
 3   believed that to be true, then he was obligated, but failed, to disclose
 4   that equitable interest in response to question 25 of Schedule A/B.         See
 5   Exhibit 1, p. 9.
 6        Debtor’s testimony at trial in this matter, including about the YTC,
 7   was inconsistent, evasive and equivocal.         On one hand, Debtor testified
 8   that he did not make use of assets held in the name of the YTC and that
 9   someone else, either his wife or one of his children, was responsible for
10   his apparent use of those assets.15      Later, Debtor appeared to admit that
11   he made at least some of the transfers.          He said he formed the YTC as a
12   vehicle to teach his family about stock trading and when they had losses,
13   he would “journal over money” to protect his family from financial
14   losses.   Debtor also testified that his failure to disclose his
15   relationship to the YTC was simply the result of an innocent mistake and
16   that no creditors had been harmed by the omission.
17        Debtor made the false oaths about the YTC knowingly and
18   fraudulently.   I have carefully considered Debtor’s testimony and
19   conclude it is entitled to no weight insofar as he tries to lay blame on
20   others.   Debtor has never, including at trial in this matter, offered any
21
          15
               The YTC credit card statement reflects a charge for a hotel in
22   Portland, Oregon on September 21, 2016. Exhibit 20, p. 53. That is the
     same day the Court held the initial case management conference in
23   Debtor’s then new chapter 11 bankruptcy case. Debtor attended that
24   hearing in person. Debtor disputed at trial that the hotel charge was
     for his benefit because he lived in Portland then. As evidence of that
25   fact, Debtor points to his sworn statement in his bankruptcy petition
     that he lived in Portland when he filed his bankruptcy petition. I have
26   long been skeptical that Debtor lived in Portland on the petition date.
     Suffice it to say that the fact that Debtor made a sworn statement to
     that effect does not make it true or lessen my skepticism about Debtor’s
     residency.

     Page 17 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288    Filed 03/18/20
 1   corroborative evidence to support his frequent attempts to shift blame to
 2   others.   A debtor’s “failure to produce available explanatory or
 3   rebutting evidence when the circumstances attending the transfer are
 4   suspicious” is indicative of fraudulent intent.           In re Titus, 75 B.R.
 5   256, 259 (Bankr. W.D. Mo. 1985).        Debtor’s failure to disclose his
 6   relationship with the YTC was not the result of an innocent mistake.
 7   Instead, Debtor concealed his relationship with the YTC because he wished
 8   to shelter assets nominally held in the name of the YTC from his
 9   creditors while, at the same time, retaining unfettered access to those
10   funds for his own benefit.      The administration of Debtor’s chapter 7 case
11   remains ongoing and it is far from clear that Debtor’s actions have had
12   no impact on his creditors.      In any event, it is not necessary that a
13   debtor’s actions “succeed in harming creditors to warrant denial of
14   discharge. . . .”    In re Bernard, 96 F.3d 1279, 1281-82 (9th Cir. 1996).
15        Plaintiff has proved its case for denial of discharge under this
16   claim.
17        B.   Plaintiff’s Fifth Claim for Relief
18        Plaintiff alleges that Debtor should be denied a discharge under
19   § 727(a)(4)(A) because he knowingly and fraudulently made material false
20   oaths during his chapter 11 case when he failed to disclose in his
21   September and October 2017 monthly operating reports the transfers to the
22   LLC discussed above in relation to Plaintiff’s second claim for relief
23   brought pursuant to § 727(a)(2)(B).        I agree.     My findings set forth
24   above with regard to Plaintiff’s second claim for relief support entering
25   judgment against Debtor on Plaintiff’s fifth claim for relief as well.
26




     Page 18 - MEMORANDUM OPINION


                         Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1        C.   Plaintiff’s Sixth Claim for Relief
 2        Plaintiff alleges that Debtor should be denied a discharge under
 3   § 727(a)(4)(A) because he knowingly and fraudulently made a material
 4   false oath at the initial Rule 341 meeting.         I agree.
 5        Debtor admitted at trial that he testified under oath at his initial
 6   Rule 341 meeting that his bankruptcy schedules were true and correct.
 7   They were not close to being true and correct, for the many reasons
 8   discussed above.
 9        Debtor made the false oath knowingly and fraudulently.          Debtor
10   clearly knew that his bankruptcy schedules were not true and correct when
11   he testified at the Rule 341 meeting of creditors.           The number and
12   materiality of the inaccuracies in Debtor’s schedules eliminates the
13   possibility of mere negligence or oversight.          In re Khalil, 379 B.R. 163,
14   175 (9th Cir. BAP 2007)(multiple omissions of material assets or
15   information support an inference of fraud if the nature of the assets or
16   transactions suggests that the debtor was aware of them at the time of
17   preparing the schedules and that there was something about the assets or
18   transactions which, because of their size or nature, a debtor might want
19   to conceal).   In addition, Debtor is no ordinary pro se debtor.         This is
20   Debtor’s third bankruptcy case, and he testified that he has a masters
21   degree in business administration with a specialty in accounting and a
22   law degree.
23        For the reasons set forth above, Debtor will be denied a discharge
24   under § 727(a)(4)(A).
25
26




     Page 19 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   III.    Section 727(a)(6)(A)16 - Eleventh Claim for Relief
 2          Under this subsection of § 727(a), the plaintiff must prove “that
 3   the debtor (a) was aware of the order; and (b) willfully or intentionally
 4   refused to obey the order (i.e. something more than a mere failure to
 5   obey the order through inadvertency, mistake or inability to comply).”
 6   In re Clark, 525 B.R. 442, 463 (Bankr. D. Idaho 2015).                A discharge will
 7   not be denied when the debtor's failure to comply with a court order is
 8   because of inadvertence, inability or mistake.              The debtor’s disobedience
 9   must have been intentional.         In re Jarrell, 129 B.R. 29, 33 (Bankr. D.
10   Del. 1991); In re Dowell, 61 B.R. 75, 78 (Bankr. W.D. Mo. 1986).               Once
11   the plaintiff has proved that the debtor violated a lawful order of the
12   court, the burden shifts to the debtor to prove that he did not commit an
13   objectionable act.        In re Reavis, 92 B.R. 380, 383 (Bankr. W.D. Mo.
14   1988).
15          Plaintiff argues that Debtor should be denied a discharge under
16   § 727(a)(6)(A) because he refused to obey three separate orders of the
17   Court.      I agree.
18          A.   The Court’s Two Orders Concerning Conversion
19          The evidentiary hearing on the Motion to Convert commenced on
20   Wednesday, November 29, 2017.         Exhibit 24, p. 1.        Debtor attended that
21   hearing in person.        Id.   At the end of that day, the UST made an oral
22
            16
               Section 727(a)(6)(A) provides that the court shall grant the
23   debtor a discharge unless
24
            (6) the debtor has refused, in the case—
25
                  (A) to obey any lawful order of the court, other than an order
26                to respond to a material question or to testify[.]

     An order is lawful if it is issued by a court with subject matter and
     personal jurisdiction. Maness v. Meyers, 419 U.S. 449, 459 (1975).

     Page 20 - MEMORANDUM OPINION


                            Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   motion to restrain Debtor from transferring estate property pending a
 2   decision on the Motion to Convert.      Id. at p. 246.       A long discussion
 3   ensued on the topic.    Id. at pp. 246-56.       Debtor voluntarily and
 4   repeatedly agreed to entry of an order restricting him from transferring
 5   funds among his various accounts or to third parties.             Id. at pp. 247-48,
 6   252, 254.   I instructed the UST to submit an order, but made it clear
 7   that the restriction on transfers was effective immediately.            Id. at 251.
 8   Debtor also stated, repeatedly, that he had already stopped all automatic
 9   transfers of funds:
10        THE COURT: And if you're trading, you know, Cisco for Intel, that's
          fine. It's not fine to be transferring money to HSBC or to -- and
11        to the extent that's happening automatically, which I have my
          question as to whether it would, if it's happening automatically
12        where --
13        MR. SZANTO: No, no, no.    And -- and that's -- that –- that’s –
14        THE COURT: -- E*TRADE's just sending money to HSBC –
15        MR. SZANTO: What's the whole –
16        THE COURT: -- that needs to stop.
17        MR. SZANTO: That, that's the whole point of -- Your Honor, that's
          the whole point of what I've tried to demonstrate here today, that,
18        yes, they've discovered things that I was doing that appear to be
          improper. I've offered my explanation and all of the things that
19        were questionable, that were not being reported properly, I've taken
          steps to stop. One of the problems with the E*TRADE was I had
20        dozens of accounts. There were dozens of accounts that were special
          purpose for very limited --
21
          THE COURT: All right. Well, I'm -- my point is that I want to be
22        sure that money's not being transferred --
23        MR. SZANTO: Of course.    Of course.
24        THE COURT: -- and if there's some way it's happening automatically
          to HSBC, that needs to stop.
25
          MR. SZANTO: Of course.    Of course.       And it has.
26
          THE COURT: Okay.
          MR. SZANTO: It -- it -- it stopped as soon as --


     Page 21 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288    Filed 03/18/20
 1        THE COURT: Great.
 2        MR. SZANTO: -- it was brought to my attention about how it looked.
 3        MS. McCLURG: So –
 4        MR. SZANTO: So that, that's already stopped.            There was –
 5        MS. McCLURG: Here's what I plan --
 6        MR. SZANTO: -- nothing like that.
 7   Id. at pp. 252-254.
 8        The next day, on November 30, 2017, the Court entered an Order
 9   Limiting Transfer of Estate Property (the No-Transfer Order).               Exhibit 8.
10   With two exceptions not relevant here, the No-Transfer Order provides:
11        The debtor and all entities the debtor directly or indirectly owns,
          controls, or uses to conduct business shall not transfer or cause
12        the transfer of any property of the estate, including without
          limitation all funds held in bank, investment, or other financial
13        accounts, to any other persons or entities or between such
          accounts[.]
14
15   Exhibit 8, p. 1.
16        The evidentiary hearing on the Motion to Convert resumed on Monday,
17   December 4, 2017.    Exhibit 25, p. 1.      Debtor did not appear in person as
18   expected, but I permitted him to appear via telephone.               Id. at p. 4.   At
19   the end of that hearing, I announced that I would rule on the Motion to
20   Convert the next day.     Id. at p. 100.     The UST responded that it had
21   prepared a draft order for the Court in the event I decided to grant the
22   Motion to Convert, which I ultimately did, and that Debtor should
23   understand that the UST would ask that any conversion order immediately
24   freeze, and allow the newly appointed chapter 7 trustee to exercise
25   authority over, all of Debtor’s financial accounts.                Id. at pp. 99-100.
26   At my instruction, immediately after the December 4 hearing adjourned,




     Page 22 - MEMORANDUM OPINION


                         Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   the UST submitted to the Court and emailed to Debtor a draft form of
 2   order.   Case No. 16-33185-pcm7, Doc. 274.
 3        The next day, I made extensive findings on the record, see Exhibit
 4   26, and entered the Conversion Order.      The material terms of the
 5   Conversion Order are consistent with both the discussion that took place
 6   on the record on December 4 and with the UST’s draft order.      The
 7   Conversion Order provides, in part:
 8        4. The debtor shall not use any property of the bankruptcy estate
          as defined in 11 U.S.C. §§ 541 and 1115, including without
 9        limitation all monies, funds, investments, and/or securities held
          or titled in the name(s) of the debtor or Peter Szanto LLC, Peter
10        Szanto Company, Portland Trust Corp, and New Tahoe Corporation
          (collectively the “Related Entities”).
11
          5. By December 19, 2017, the debtor must provide the Chapter 7
12        Trustee with the following:
13             * * * * *
14             b. An itemized accounting with documentation for all sums
               transferred during the chapter 11 to those entities owned
15             and/or controlled by the debtor, including but not limited to
               the Related Entities;
16
               c. Current account statements for all checking, savings and
17             other financial accounts, including E-trade, in the debtor’s
               name or the name(s) of the Related Entities and any other
18             account in which the debtor owns and/or controls directly or
               indirectly; and
19
               * * * * *
20
          9. The debtor shall cooperate with the Chapter 7 Trustee as
21        necessary to enable the Chapter 7 Trustee to perform the Chapter 7
          Trustee’s duties under United States Code Title 11.
22
          10. The debtor shall surrender to the Chapter 7 Trustee all property
23        of the estate and any recorded information, including books,
          documents, records, and papers relating to property of the estate.
24
25   Exhibit 9.
26        There is no question that Debtor was aware of the No-Transfer and




     Page 23 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   Conversion Orders.   Debtor willfully and intentionally refused to obey
 2   those two orders in multiple ways.
 3        Mr. Arnot testified that Debtor never provided him with the itemized
 4   accounting and financial statements required under paragraphs 5(b) and
 5   5(c) of the Conversion Order and did not turnover to him all property of
 6   the estate as required by paragraph 10.        Debtor’s response is two-fold.
 7        First, Debtor claims to have no financial account statements,
 8   including for the period of time his chapter 11 case was pending.       I do
 9   not believe Debtor and, even if I did believe him, that would in itself
10   likely be grounds to deny his discharge under § 727(a)(3).17       Second,
11   Debtor argued that he was excused from complying with the Conversion
12   Order because the chapter 7 trustee could have obtained the documents via
13
          17
14             Section 727(a)(3) provides that a debtor shall be granted a
     discharge unless, among other things, the debtor has
15
          concealed, destroyed . . . or failed to keep or preserve any
16        recorded information, including books, documents, records, and
          papers, from which the debtor’s financial condition or business
17        transactions might be ascertained, unless such act or failure to act
          was justified under all the circumstances of the case[.]
18
19   The debtor's justification will be measured against what a reasonable
     person would do under similar circumstances and will be evaluated in
20   light of the education, experience and sophistication of the debtor, the
     nature and extent of the debtor's business, and the amount of credit
21   extended to the debtor. Meridian Bank v. Alten, 958 F.2d 1226, 1231 (3d
     Cir. 1992). “[W]hen a debtor owns and controls numerous business
22   entities and engages in substantial financial transactions, the complete
     absence of recorded information related to those entities and
23   transactions establishes a prima facie violation of 11 U.S.C. §
24   727(a)(3).” In re Caneva, 550 F.3d 755, 762 (9th Cir. 2008).

25        It is inconceivable that Debtor’s claimed failure to have even a
     single financial statement to provide to the Trustee could be justified
26   under the circumstances of this case. Plaintiff alleged that Debtor
     should be denied a discharge under § 727(a)(3) in its fourth claim for
     relief. However, Plaintiff indicated in its trial brief that it would
     not pursue its § 727(a)(3) claim at trial.

     Page 24 - MEMORANDUM OPINION


                      Case 18-03022-pcm   Doc 288    Filed 03/18/20
 1   other means.    Specifically, Debtor maintains that the Trustee should have
 2   subpoenaed the relevant documents directly from the pertinent financial
 3   institutions.   Debtor’s argument is completely without merit and
 4   indicative of his ongoing bad faith and vexatious abuse of the bankruptcy
 5   system.
 6        The Conversion Order clearly requires Debtor to provide the Trustee
 7   with the specified documents.      That the Trustee arguably could have
 8   obtained the documents from other sources is beside the point and does
 9   not excuse Debtor’s noncompliance.        Indeed, Debtor would have been
10   obliged to provide the Trustee with the specified information upon the
11   Trustee’s request even if the Conversion Order had not specifically
12   required it.    See Rule 4002 (requiring a debtor to cooperate with a
13   trustee’s administration of the bankruptcy estate).                “[C]omplete
14   disclosure is the touchstone in a bankruptcy case.”                In re Bernard, 99
15   B.R. 563, 570 (Bankr. S.D.N.Y. 1989).        Neither a chapter 7 trustee nor a
16   debtor's creditors “should be required to engage in a laborious [and
17   expensive] tug-of-war to drag the simple truth into the glare of
18   daylight.”   In re Tully, 818 F.2d 106, 110 (1st Cir. 1987).              Debtor has
19   fallen far short of providing complete disclosure, and his failure to do
20   so is attributable to a deliberate and concerted effort to withhold
21   information he is obligated to disclose.18
22
          18
               Section 727(a)(4)(D) provides that the court shall grant the
23   debtor a discharge unless
24
          (4) the debtor knowingly and fraudulently, in or in connection with
25        the case—

26             * * * *

               (D) withheld from an officer of the estate entitled to
                                                                (continued...)

     Page 25 - MEMORANDUM OPINION


                         Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1        Mr. Arnot further testified, in extensive detail, that Debtor
 2   willfully and intentionally violated the No-Transfer and Conversion
 3   Orders by making multiple transfers of substantial funds from December 1,
 4   2017 - December 7, 2017.19      I find that those transfers provide multiple,
 5   independent and additional grounds upon which to deny Debtor a discharge
 6   under § 727(a)(6)(A).
 7        For example, from December 1 - December 5, 2017, Debtor made three
 8   transfers totaling almost $278,000 from the LLC E*Trade Account, the
 9   existence of which he concealed during his chapter 11 case, to an HSBC
10   account ending in 9269 (the HSBC 9269 Account).            The HSBC 9269 Account is
11   one of the many accounts I found Debtor failed to disclose during the
12   conversion proceeding.      See Exhibit 26, p. 23.        Debtor admitted under
13   oath at the conversion hearing that the HSBC 9269 Account was open on the
14   petition date, had funds, and that no one else had access to the
15   account.20     Exhibit 24, pp. 186-87.     Debtor testified at the conversion
16   proceeding that he did not disclose that account because he did not
17   intend to use it anymore.       Id. at p. 187.      As is clear now, Debtor used
18
          18
19             (...continued)
                   possession under this title, any recorded information,
20                 including books, documents, records, and papers, relating to
                   the debtor’s property or financial affairs[.]
21
     Plaintiff argues that Debtor should be denied a discharge under
22   § 727(a)(4)(D) because, despite repeated requests, Debtor knowingly and
23   fraudulently withheld from the Trustee the itemized accounting and
     financial statements required under paragraphs 5(b) and 5(c) of the
24   Conversion Order. I agree.
          19
25             In addition to Mr. Arnot’s detailed testimony, the transfers
     are documented in Exhibits 3 and 19.
26
          20
               The HSBC 9269 Account is not included in the list of
     Undisclosed Accounts I discuss above because the account balance on the
     petition date is not clear from the record.

     Page 26 - MEMORANDUM OPINION


                          Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   the HSBC 9269 Account to secretly move funds in an attempt to shield
 2   those funds from his creditors.      Mr. Arnot testified to, and Plaintiff
 3   provided documentary evidence of, numerous other transfers in violation
 4   of the No-Transfer and Conversion Orders, including various global
 5   transfers.21
 6        In response, Debtor claims that he did not violate the No-Transfer
 7   and Conversion Orders because he did not make the transfers.          Debtor
 8   claims that the transfers all happened automatically in accordance with
 9   his proprietary trading software instructions because of the Trustee’s
10   alleged failure to properly monitor Debtor’s accounts following entry of
11   the Conversion Order.   There are so many problems with Debtor’s argument
12   that it is difficult to know where to begin.
13        First, as is detailed above, Debtor repeatedly stated at the
14   November 29, 2019, conversion hearing that he had already stopped all
15   automatic transfers in his accounts.      In any event, I do not believe that
16   the transfers resulted automatically from preexisting trading
17   instructions put in place by Debtor.      This is not the first time that
18   Debtor has made such a claim, but he has never provided any independent
19   corroborative proof of the existence of such software.           In fact, Mr.
20   Arnot testified he asked Debtor to provide him with a thumb drive that
21   contained the program, but Debtor refused to comply with that request.22
22
          21
               Mr. Arnot testified at length and in detail at trial that
23
     Debtor made global transfers of estate assets to HSBC Australia and
24   Singapore in violation of the No-Transfer and Conversion Orders. Those
     transfers are documented in Exhibit 19. In addition, Debtor made two
25   undisclosed global transfers of almost $100,000 each in June of 2017,
     approximately six months before entry of the Conversion Order. Exhibit
26   26, p. 26.
          22
               If the trading program exists, which I do not believe it does,
                                                                (continued...)

     Page 27 - MEMORANDUM OPINION


                      Case 18-03022-pcm    Doc 288   Filed 03/18/20
 1   Debtor willfully and intentionally violated the No-Transfer and
 2   Conversion Orders when he initiated the transfers.          Finally, I have
 3   already addressed and rejected, multiple times in this bankruptcy case,
 4   Debtor’s claim that Mr. Arnot mismanaged estate assets.          In any event,
 5   some of the transfers occurred before entry of the Conversion Order and
 6   cannot possibly be attributable to Mr. Arnot.
 7        B.   The Court’s Contempt Order
 8        In late July of 2018, the Trustee filed a motion to hold Debtor in
 9   contempt for violation of the Conversion Order (the Contempt Motion).
10   Exhibit 17.   The Trustee asserted that he had been unsuccessful in his
11   attempts to obtain Debtor’s cooperation with the recovery of
12   approximately $424,000 in estate assets that Debtor transferred to HSBC
13   accounts in Australia and Singapore (the Foreign Accounts) shortly before
14   and after entry of the Conversion Order.        Id.
15        The Court held an evidentiary hearing and, on October 2, 2018, I
16   entered an order granting the Contempt Motion (the Contempt Order).
17   Exhibit 10.   I found that Debtor’s acts or omissions resulted in estate
18   funds being transferred to the Foreign Accounts.          Case No. 16-33185-pcm7,
19   Doc. 651, p. 4.   Although I declined at that time to determine whether
20   Debtor made the transfers intentionally or whether they occurred
21   automatically, I have explained above why I do not believe that the
22   transfers that happened shortly before and after entry of the Conversion
23   Order occurred automatically.    However, it is not necessary to decide
24   that question for purposes of ruling on this claim for relief because the
25
26
          22
           (...continued)
     it is property of the estate that Debtor is required to turn over to the
     Trustee, regardless of whether Debtor considers it to be proprietary.

     Page 28 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   dispositive issue is Debtor’s subsequent refusal to obey the Contempt
 2   Order’s provisions requiring that he assist the Trustee in the Trustee’s
 3   efforts to obtain information about and recover those funds.
 4        The Contempt Order provides, in part:
 5        IT IS FURTHER ORDERED that the debtor shall sign copies of the
          Authorization to Disclose Financial Records [the Release Form]
 6        directed to HSBC Bank, as modified, and the Account Fund Transfer
          Forms with HSBC Bank Singapore Ltd. and HSBC Bank Australia Ltd.,
 7        attached hereto as Exhibit 1, and deliver those signed copies to the
          Trustee no later than October 12, 2018[.]
 8
          * * * * *
 9
          IT IS FURTHER ORDERED that the debtor must surrender to the Trustee
10        all funds that constitute property of the estate and take all
          actions and execute all such documents necessary to assist the
11        Trustee in obtaining turnover of all property of the bankruptcy
          estate that was transferred to and/or on deposit with HSBC Bank
12        Australia Ltd. and/or HSBC Bank Singapore Ltd. . . .
13   Exhibit 10, pp. 1-2.    The Release Form authorizes HSBC Bank USA,
14   Australia, and Singapore, and HSBC Foreign Exchange, to release account
15   information to the Trustee and to turn over to the Trustee “all funds in
16   all bank and/or financial accounts with your institution in [Debtor’s]
17   name solely, [or] jointly with another.” Id. at p. 3.
18        Plaintiff argues that Debtor should be denied a discharge under
19   § 727(a)(6)(A) because Debtor willfully and intentionally refused to obey
20   the Contempt Order.    I agree.23
21
22        23
               Plaintiff did not allege in the Complaint that Debtor’s
     violation of the Contempt Order was a basis to deny his discharge,
23   because the Complaint was filed before entry of the Contempt Order.
24   However, Fed. R. Civ. P. 15, made applicable by Rule 7015, directs that
     “[w]hen an issue not raised by the pleadings is tried by the parties’
25   express or implied consent, it must be treated in all respects as if
     raised in the pleadings.” Plaintiff argued in its trial brief that
26   Debtor should be denied a discharge under § 727(a)(6)(A) for violating
     the Contempt Order and Debtor did not object at trial to the introduction
     of evidence on the topic. Therefore, the question was tried with
                                                                (continued...)

     Page 29 - MEMORANDUM OPINION


                      Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1         Debtor was aware of the Contempt Order and willfully and
 2   intentionally refused to comply with it.        Mr. Arnot testified that Debtor
 3   refused to sign the Release Form and that, as a result, he was forced to
 4   hire special counsel in Singapore to assist with the Trustee’s efforts to
 5   recover estate property.24
 6         Debtor does not dispute that he has refused to sign the Release Form
 7   and admitted at trial that he has participated in every hearing before
 8   the court in Singapore, either in person or by phone, in opposition to
 9   the Trustee’s efforts there.    Debtor testified that he is justified in
10   refusing to comply with the Contempt Order because the money in Singapore
11   belongs to his wife, not to him.      Debtor testified that the money came
12   from his wife’s Israeli military pension and was necessary to pay for a
13   recent liver transplant his wife had in Singapore.
14         I am skeptical about the veracity of Debtor’s representations
15   concerning the nature of the funds in Singapore.          Debtor has never
16   provided any corroborative documentary or third-party testimonial
17   evidence to support his representations.        I have told Debtor numerous
18   times that he does not represent, and may not advance claims on behalf
19   of, his wife.   See, e.g., Doc. 651, p. 3.       I have also repeatedly assured
20   Debtor that if any funds are turned over to the estate from the Foreign
21   Accounts, it will not impact any right that his wife has under the
22   Bankruptcy Code and applicable federal rules with regard to those funds.
23   Id.   Even if I were to accept as true Debtor’s unsupported, self-serving
24
           23
25         (...continued)
     Debtor’s implied consent.    3 Moore’s Federal Practice, § 15.18 (Matthew
26   Bender 3d Ed.).
           24
               Mr. Arnot testified that he may have recovered the Australian
     funds but not those in Singapore.

     Page 30 - MEMORANDUM OPINION


                       Case 18-03022-pcm   Doc 288   Filed 03/18/20
 1   testimony that he did not comply with the Contempt Order because he
 2   feared the Trustee would seize funds necessary for Mrs. Szanto’s medical
 3   care, which I do not, that is not a defense to the UST’s claim in this
 4   matter.    Debtor was still required to comply with the Contempt Order,
 5   because a lawful order must be obeyed unless and until it is reversed.
 6   Maness v. Meyers, 419 U.S. 449, 459 (1975).         Debtor did not appeal the
 7   Contempt Order.   An order of civil contempt issued in a main bankruptcy
 8   case, unlike in an adversary proceeding, is a final appealable order.           In
 9   re Stasz, 387 B.R. 271, 272 (9th Cir. BAP 2008).
10         Under § 727(a)(6)(A), once the plaintiff has shown that the debtor
11   violated a lawful order of the court, which the UST has done, the burden
12   shifts to the debtor show why his discharge should not be denied.          Debtor
13   has not met that burden and his discharge will be denied under
14   § 727(a)(6)(A) based on his wilful and intentional violation of the No-
15   Transfer, Conversion, and Contempt Orders as detailed above.
16                                      Conclusion
17         For the reasons set forth above, Debtor will be denied a discharge
18   under § 727(a)(2)(B), (4)(A), (4)(D) and (6)(A).           Counsel for Plaintiff
19   should submit a judgment within 14 days of entry of this memorandum
20   opinion.
21                                          ###
22   cc:   Peter Szanto (via ECF)
           Martin L. Smith (via ECF)
23
24
25
26




     Page 31 - MEMORANDUM OPINION


                        Case 18-03022-pcm   Doc 288   Filed 03/18/20
